Citation Nr: 1813948	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On November 3, 2017, the Veteran submitted a Veteran submitted a request to withdraw his current appeal before the Board, which was for sleep apnea.  However, on November 17, 2017, the RO received a statement from the Veteran requesting that his claim for obstructive sleep apnea, closed in December 2015, be re-opened.  In consideration of this request, particularly since there will be no prejudice to the Veteran, the Board will err on interpreting the letters in the best light for the Veteran and will proceed with adjudication.

In November 2017 the Veteran submitted additional evidence, this was not accompanied by a waiver of RO review.  No subsequent supplemental statements of the case (SSOC) was issued; however, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the AOJ.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)



FINDINGS OF FACT

The Veteran's obstructive sleep apnea (OSA) is secondary to his service- connected disabilities.


CONCLUSION OF LAW

The criteria for service connection of the Veteran's OSA have been met.  38 U.S.C. §§ 1110, 1111, 1113, 1153 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).

II.  Service Connection

Service connection will be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a) (2017).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay evidence is competent to establish the presence of observable symptomatology, and "may provide sufficient support for a claim of service connection", it is not competent to establish a diagnosis or etiology, except in very specific situations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Finally, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Evidence and Analysis

The Veteran contends that his currently diagnosed (OSA) is secondary to his service-connected disabilities.  In support of his claim, the Veteran submitted buddy statements from his longtime friend and wife discussing his OSA symptoms and the length of time he has been experiencing them.  

Following a VA examination in April 2017, the examiner found that the Veteran's OSA was not related to any of his service-connected disabilities.  The Board finds that this opinion is inadequate.  Specifically, the examiner's opinion focused largely, if not entirely, on obesity and how it related to the Veterans OSA and other service connected disabilities.  The examiner stated, "that the fact the Veteran did not meet the criteria of obesity or overweight based on his calculated BMI of 24.2 kg/m2 at the time of his sleep study, therefore obesity could not have been a factor in his diagnosis of obstructive sleep apnea." Based on this the examiner concluded that, "it is less likely than not that his OSA was aggravated beyond its natural progression by his service connected generalized anxiety disorder, hypertension, neuropathy, pes planus, and lumbar strain."  The examiner failed to address whether his OSA was or was not aggravated beyond its natural progression by his service-connected disabilities, regardless of the obesity factor.  As this opinion only addressed a secondary theory of entitlement based on obesity and failed to consider or address a secondary theory based on the Veteran's service connected disabilities individually, the opinion is not adequate and does not provide a sufficient basis for the Board to evaluate the Veteran's claim.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

In March 2017, the Veteran provided a private medical opinion from Dr. G.G.U.  The examiner noted that the Veteran has a current formal diagnosis of OSA, as substantiated by a sleep study conducted by San Antonio Sleep Centers in Dec 2015.  She opined that "it is more likely than not (greater than a 50% probability) that the Veteran's Obstructive Sleep Apnea (OSA) condition with CPAP is secondary to, related to, and/or aggravated by his, service connected generalized anxiety disorder and lumbar spine strain, axonal peripheral neuropathy left lower extremity and left tarsal tunnel syndrome, degenerative disc disease cervical spine, and bilateral pes planus, all of which are associated with a Sleep Disturbance.  The examiner stated that medical literature is in support of her opinion based upon a multitude of complex interrelated pathopsycho-physiological mechanisms and processes that occur directly from these mental health disorders.  The examiner noted that her opinion was formulated after a complete review of the Veteran's file to include the following: military service medical records and personnel records (C-File), civilian medical records, documentation in progress notes to include physical exams and diagnostic impressions, radiological study reports, laboratory studies, claims file paperwork, VARO correspondence, Veteran lay statements, previous C&P exams, clinical experience and expertise, and medical literature review. 

The Veteran also submitted another medical opinion in November 2017 to support his claim for OS.  The Veteran submitted a medical opinion by private physician Dr. D.A.  This opinion mirrored the private opinion submitted in March 2017.  In the November 2017 medical opinion, Dr. D. A. wrote, "it is more likely than not that the Veteran's sleep apnea is secondary to these service connected conditions: generalized anxiety disorder, tinnitus, and allergic rhinitis."  While Dr. D.A.'s opinion was in line with that of Dr. G.G.U., Dr. D. A. failed to give a rationale for his opinion and only cited the medical literature used to formulate his opinion.  

There is evidence against the claim, inasmuch as April 2017 VA examiner opined that the Veteran's currently diagnosed OSA is not secondary to any of his service-connected disabilities.  However, the VA opinion was found inadequate for the reasons stated above, and there is medical evidence of record, favorable to the Veteran, in the opinions of Dr. G.G.U. and Dr. D. A.  There are also credible lay assertions regarding the Veteran's OSA.  Therefore, the Board finds that there is persuasive evidence of record that shows that the Veteran's sleep apnea is aggravated by his service-connected disabilities.  Accordingly, the Board finds that service connection for sleep apnea, as secondary to service-connected disabilities, is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected disabilities, is granted.



____________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


